Name: Council Regulation (EEC) No 3223/83 of 15 November 1983 on the fixing of the total allowable catch of Baltic Sea cod, the share available to the Community and the quota allocations among the Member States in 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 83 Official Journal of the European Communities No L 319/3 COUNCIL REGULATION (EEC) No 3223/83 of 15 November 1983 on the fixing of the total allowable catch of Baltic Sea cod, the share available to the Community and the quota allocations among the Member States in 1983 manner which assures relative stability of fishing acti ­ vities ; Whereas, accordingly, Regulation (EEC) No 198/83 should be repealed to the extent required to take account of such allocation, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 3 , 4 and 1 1 thereof, Having regard to the proposal from the Commission , Whereas fishing activities for cod in division III b, c and d (EEC zone) have provisionally been carried out in 1983 in accordance with Council Regulation (EEC) No 198/83 of 25 January 1983 on fishing activities in waters under the sovereignty or jurisdiction of the Member States, adopted provisionally pending the fixing of TACs and quotas for 1983 (2), in conjunction with Regulation (EEC) No 172/83 (3), until such time as the Council takes a decision on the Commission 's proposals concerning TACs and quotas and the condi ­ tions of fishing applicable in 1983 ; Whereas the EEC's total allowable catch should be fixed in an appropriate way to take into account the interests of Community fishermen, whilst respecting conservation needs ; Whereas it is appropriate to allocate quotas of cod in these divisions among the Member States in 1983 in a HAS ADOPTED THIS REGULATION : Article 1 The total allowable catch of cod for 1983 in division III b, c and d (EEC zone), the share of this catch available to the Community and the quota allocation among the Member States for 1983 shall be as shown in the Annex hereto . Article 2 Regulation (EEC) No 198/83 is hereby repealed in respect of cod in division III b, c and d (EEC zone). Article 3 This Regulation enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1983 . For the Council The President C. SIMITIS (') OJ No L 24, 27 . 1 . 1983 , p. 1 . (2) OJ No L 25, 27 . 1 . 1983, p. 32. (3) OJ No L 24, 27 . 1 . 1983, p. 30 . No L 319/4 Official Journal of the European Communities 17. 11 . 83 ANNEX 1983 Total allowable catch : 142 000 tonnes 1983 EEC total allowable catch : 140 000 tonnes Stock 1983 quota (tonnes)Species Geographicalregion ICES/NAFO division Member State Cod Baltic Sea III b, c, d (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 101 920 38 080 EEC total 140 000